Case 2:16-cv-13971-AJT-EAS ECF No. 66-1, PageID.840 Filed 05/10/19 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

JAMES E. BLAU #214995,

      Plaintiff,
v                                      No. 2:16-cv-13971

ANGELA FORTESCUE, HEIDI     HON. ARTHUR J. TARNOW
WASHINGTON & JOHN DOE, in
their individual & official MAG. ELIZABETH A. STAFFORD
capacity,

      Defendants.

James E. Blau #214995                  Eric M. Jamison (P75721)
In Pro Per                             Assistant Attorney General
Lakeland Correctional Facility         Attorney for MDOC Defendants
141 First Street                       Fortescue and Washington
Coldwater, MI 49036                    State Operations Division
                                       P.O. Box 30754
                                       Lansing, MI 48909
                                       (517) 335-7573
                                       JamisonE@michigan.gov
                                                                  /



           EXHIBIT A: Dr. Alaimo’s Expert Report
Case 2:16-cv-13971-AJT-EAS ECF No. 66-1, PageID.841 Filed 05/10/19 Page 2 of 7




   February 11, 2019

   Eric M. Jamison, Assistant Attorney General
   Michigan Department of Attorney General State Operations Division
   525 W. Ottawa, P.O. Box 30754
   Lansing, MI 48909
   (517) 373-1162
   jamisone@michigan.gov

   Regarding: Blau v. Fortescue et al., USDC-ED#2:16-CV-13971

   Introduction:

   My name is Katherine Alaimo and I am an Associate Professor in Department of Food
   Science and Human Nutrition at Michigan State University. I have a BS with Honors, MS,
   and PhD degrees from Cornell University in Nutritional Sciences. My research areas are
   improving school nutrition education and meals, food insecurity and hunger in the U.S., and
   urban agriculture. Since 2004, I have been the course coordinator and instructor for MSU’s
   Introduction to Human Nutrition Course. I started my career as a nutritionist for the National
   Center for Health Statistics, CDC, where I was responsible for cleaning and analyzing 24-
   hour dietary recall data and food insufficiency data. For the past 10 years, I have worked on
   school nutrition projects including collecting and analyzing data on meal, a la carte and
   vending food items from over 75 elementary and middle schools in Michigan. I am familiar
   by my education, training and experience with analyzing institutional meal service data as
   appropriate for this case.

   Purpose of Review:

   The purpose of this report is to review the diet of prisoner Mr. Blau to determine whether
   his diet is consistent with the discharge instructions of: (1) sodium 2000mg, no caffeine,
   low cholesterol, and low fat; and (2) low cholesterol, low fat, vegan diet. This review
   includes items purchased from the prison store.

   Documents Reviewed:

         Trinity Services Group Average Cycle Nutrition Analysis By Diet: MDOC Vegan
          2gm Low Fat Chol – Weeks 1-4 Daily and Weekly Summaries
         NetMenu Detailed Menu Cycle Nutritional Analysis for MDOC Vegan 2gm Low Fat
          Chol Days 1-28
         MDOC 2018 Cycle 1 Menus, Recipes, and Ingredients for Vegan, 2gm Na+, Low
          fat/Cholesterol
         Addition from internet: Jiffy Basic Muffin Mix ingredients and nutrition analysis
         MDOC 2018 Cycles 2-4 Menus (Only), Vegan, 2gm Na+, Low fat/Cholesterol
         Mr. Blau Store Orders and Refunds 6/1/17 – 10/9/18
         Photographs with nutrition facts labels for Mr. Blau's store orders
         Letter sent to me from Mr. Blau, December 23, 2018


                                                 1
Case 2:16-cv-13971-AJT-EAS ECF No. 66-1, PageID.842 Filed 05/10/19 Page 3 of 7




         Institute of Medicine (US) Committee on Examination of Front-of-Package Nutrition
          Rating Systems and Symbols; Editors: Ellen A. Wartella, Alice H. Lichtenstein,
          and Caitlin S. Boon. Appendix BFDA Regulatory Requirements for Nutrient
          Content Claims, Washington (DC): National Academies Press (US); 2010.
         Ornish, et al. Intensive Lifestyle Changes for Reversal of Coronary Heart Disease.
          JAMA. 1998;280:2001-2007

   Facts of the Case:

   After diagnosis with coronary artery disease, Mr. Blau received discharge instructions from
   medical professionals for his diet. I have been provided with menus, recipes and nutritional
   analysis of the foods that Mr. Blau is offered in the prison. In addition, I have received his
   store orders and photographs of the foods he purchased that include ingredients and nutrition
   facts labels.

   Definitions:
   Low fat
   In 1993, the Food and Drug Administration and US Department of Agriculture published
   final rules defining nutrient content claims including a definition of “low fat”. For meals
   and main dishes, Low fat is defined as “3 g or less per 100 g and not more than 30% of
   calories from fat”. (Institute of Medicine (US) Committee on Examination of Front-of-
   Package Nutrition Rating Systems and Symbols; Editors: Ellen A. Wartella, Alice H.
   Lichtenstein, and Caitlin S. Boon. Appendix BFDA Regulatory Requirements for
   Nutrient Content Claims, Washington (DC): National Academies Press (US); 2010;
   https://www.ncbi.nlm.nih.gov/books/NBK209851/).

   However, less than 30% of kilocalories is not the only definition of low fat. For example,
   three studies have used lower % fat diets to reverse heart disease:
   1) in the randomized controlled Lifestyle Heart Trial conducted by Ornish, et al., lifestyle
   changes for five years consisting of a diet of 10% of kilocalories from fat, aerobic exercise,
   stress management training, smoking cessation and group psychosocial support led to a
   regression of coronary atherosclerosis as measured by arterial stenosis whereas the control
   group increased arterial stenosis (Ornish, et al. Intensive Lifestyle Changes for Reversal of
   Coronary Heart Disease. JAMA. 1998;280:2001-2007;
   https://www.ncbi.nlm.nih.gov/pubmed/9863851);
   2) a study conducted by Esselstyn et al. in which patients were asked to adhere to a diet
   that derived less than 10% of its kilocalories from fat and take lipid lowering drugs found
   that arterial stenosis decreased on average by 7% in the patients followed for 5.5 years
   (Esselstyn CB, et al. A strategy to arrest and reverse coronary artery disease: a 5-year
   longitudinal study of a single physician's practice. J Fam Pract. 1995 Dec;41(6):560-8.
   https://www.ncbi.nlm.nih.gov/pubmed/7500065);
   3) a study conducted Roberts et al. placed obese men on a high-fiber, 12-15% fat diet with
   daily aerobic exercise in a 3-wk residential program and found significant reductions in
   body mass index, all serum lipids and lipid ratios, as well as blood markers for cardiac
   inflammation (Roberts CK, et al. Effect of a short-term diet and exercise intervention on
   oxidative stress, inflammation, MMP-9, and monocyte chemotactic activity in men with


                                                 2
Case 2:16-cv-13971-AJT-EAS ECF No. 66-1, PageID.843 Filed 05/10/19 Page 4 of 7




   metabolic syndrome factors. J Appl Physiol (1985). 2006 May;100(5):1657-65. Epub 2005
   Dec 15 https://www.ncbi.nlm.nih.gov/pubmed/16357066).

   Vegan
   A vegan diet is a diet that includes only plant-based foods and excludes animal-based
   foods including eggs, dairy, meat, fish and honey.

   Low cholesterol
   Because cholesterol is found only in animal foods, if a diet is vegan, then it will by
   definition contain 0 mg cholesterol.

   Sodium 2000 mg
   The diet should contain less than 2000 mg sodium each day.

   No caffeine
   The diet should contain 0 mg caffeine each day.

   My Opinions are as Follows:

   Assessment of Content of MDOC Vegan 2gm Low Fat Chol Diet Menu Meals

   Using a diet analysis software, I analyzed the MDOC 2018 Cycle 1 Menus and Recipes,
   Vegan, 2gm Na+, Low fat/Cholesterol and reviewed the MDOC 2018 Cycles 2-4 Menus
   Only, Vegan, 2gm Na+, Low fat/Cholesterol. I compared my findings to the NetMenu
   Detailed Menu Cycle Nutritional Analysis for MDOC Vegan 2gm Low Fat Chol Days 1-28
   provided to me. My analysis and the MDOC analysis were reasonably comparable.

   Vegan and Low cholesterol
   No animal products were used in the MDOC 2018 Vegan, 2gm Na+, Low fat/Cholesterol
   Cycle 1 menus and recipes provided to me. On visual inspection of the foods offered during
   Cycles 2-4 of the MDOC 2018 Vegan, 2gm Na+, Low fat/Cholesterol menu, it does not
   appear that animal products are used in any of the food items offered. The nutrition facts
   panel provided to me for one of the textured soy protein products, Sunshine Brand Meatless
   Mixes TVP Crumbles contains 10 mg cholesterol per serving. This does not make sense to
   me because the ingredients are soy flour and artificial color, and I believe it is likely a mistake.
   Therefore, I concur that all menus are vegan and contain zero cholesterol.

   Sodium < 2000mg
   All menu days of MDOC 2018 Vegan, 2gm Na+, Low fat/Cholesterol Cycles 1-4 menus
   provide less than 2000 mg sodium. For Cycle 1, the sodium content of the meals ranged from
   1221 to 1635 mg per day.

   No caffeine
   All menu days of MDOC 2018 Vegan, 2gm Na+, Low fat/Cholesterol Cycles 1-4 menus
   provide 0 mg caffeine.




                                                    3
Case 2:16-cv-13971-AJT-EAS ECF No. 66-1, PageID.844 Filed 05/10/19 Page 5 of 7




   Low fat
   My nutrition analyses of each day of the Cycle 1 menu/recipes came out to be very similar to
   what was provided to me by MDOC. The daily totals ranged from 14% of kilocalories from
   fat to 25% of kilocalories from fat (Day 1: 25%, Day 2: 20%; Day 3: 24%; Day 4: 25%, Day
   5: 15%; Day 6: 14%; Day 7: 25%. Using the FDA low fat definition of less than 30%
   kilocalories from fat, the MDOC 2018 Vegan, 2gm Na+, Low fat/Cholesterol Cycles 1-4
   menus meets the recommendation. Using the evidence-based heart healthy diet prescription
   of 10% of kilocalories from fat as outlined in The Lifestyle Heart Trial conducted by Ornish,
   et al., the MDOC menus do not meet the low fat recommendation.

   Notes:
   1. In addition to lowering fat and cholesterol in one's diet, is also important for heart health
   that diets be low in saturated and trans fat. The Week 1 menu days were very low in trans fat,
   but ranged from 5% to 8% of kilocalories from saturated fat. The majority of saturated fat in
   the menu came from the coconut oil in the Vegan Morning Beverage. When prescribing a
   vegan diet, it is important to take care to provide adequate vitamin B12, calcium, and vitamin
   D in the diet, and the Vegan Morning Beverage fulfills this important role in Mr. Blau's diet,
   as well as providing adequate amounts of other important nutrition. I would like to note that
   if this important diet component is reduced in Mr. Blau's meals, it is very important to replace
   it with a similarly fortified food or beverage.

   2. In his letter to me, Mr. Blau stated that "ALL vegetables, rice, pasta, potatoes, sauces, and
   gravies are cooked in margarine and/or oils not accounted for on menus or nutritional analysis
   charts. The amounts depend solely on how many pounds the cook dumps into the pot". I
   would like to note that my nutritional analysis only includes the MDOC menus provided to
   me; I was not given any information regarding amount of fat, cholesterol, salt or caffeine
   added during meal preparation.

   Assessment of Content Of Mr. Blau's Store Orders Food Purchases

   Using a diet analysis software, I analyzed the kilocalorie, total fat, saturated fat, trans fat,
   cholesterol and sodium content of the food items that Mr. Blau ordered from 12/10/17 to
   9/30/18. Overall, the majority of food items that Mr. Blau purchased did not align with his
   diet recommendations. These include high fat and high sodium snack foods such as potato
   chips and cookies, high sodium condiments such as soy sauce and barbeque sauce, and high
   fat and sodium meal items such chili with beans. Some good choices that Mr. Blau purchased
   were brown rice, canned beans, and vegetables.

   I was not provided information as to whether or not Mr. Blau consumed the food items he
   ordered or when. Making the assumption that Mr. Blau ate the foods he ordered over a series
   of days and not all on the day he received them, a useful analysis is the average nutrient content
   of the foods ordered over the 301 days the orders cover. The following chart details my
   findings:




                                                   4
   Case 2:16-cv-13971-AJT-EAS ECF No. 66-1, PageID.845 Filed 05/10/19 Page 6 of 7




                 Chart 1: Average daily nutrient content of Mr. Blau's store orders

 STORE ORDER                           % Kilocalories   Saturated % Kcals        Trans         Chol   Sodium
        DATE Kilocalories    Fat (g)   from Fat         fat (g)   from Sat fat   fat (g)       (mg)   (mg)

   12/10/2017        10281      481              42%        84.1           7%              0    210    18118

   12/24/2017         7360      300              37%         108          13%              0      0     3480

     1/7/2018         8100      319              35%        48.5           5%              0      0     7760

    1/21/2018        40601     1867              41%       612.4          14%              0    950    76115

     2/4/2018         8720      379              39%          69           7%              0      0    31248

    2/18/2018          130         2             14%           1           7%              0      0       90

     3/4/2018         9160      356              35%        75.1           7%              0      0    17260

    3/18/2018         5080      290              51%          45           8%              0      0     7790

     4/8/2018           60         0              0%           0           0%              0      0    11988

    4/15/2018          580         8             12%           4           6%              0      0    12348

    4/29/2018         6330      175              25%        31.5           4%              0      0     9350

    5/13/2018         3040        45             13%          15           4%              0      0     7480

    5/27/2018         2320      208              81%          32          12%              0      0     2320

    6/10/2018         1246        12              9%          2.7          2%              0      0      258

    7/10/2018         2210        20              8%           8           3%              0      0     6120

    7/22/2018         3630        30              7%          4.5          1%              0      0     9800

     8/5/2018         7380        76              9%        33.5           4%              0      0    24150

    8/19/2018         5580      272              44%          40           6%              0      0     2960

     9/2/2018         8290      280              30%          46           5%              0      0    15560

    9/16/2018         7320      296              36%        52.5           6%              0      0    10945

     9/30/2018        5630      270              43%          45           7%              0      0     3430
DAILY AVERAGE
  (~ 301 DAYS)         475        19             36%          4.5          9%              0      4      925




                                                    5
Case 2:16-cv-13971-AJT-EAS ECF No. 66-1, PageID.846 Filed 05/10/19 Page 7 of 7




   Vegan and cholesterol free
   Four items that Mr. Blau ordered were not vegan and contained cholesterol: Spicy Jalepeno
   Cheese Spread which contains 30 mg cholesterol/serving ordered on 12/10/17 and 1/21/18,
   Brushy Creek Chili with Beans which contains 22 mg cholesterol/serving ordered on
   1/21/18 and Brush Creek Summer Sausage which contains 50 mg cholesterol/serving.

   Low fat
   If eaten over 301 days, the foods Mr. Blau ordered from the store provided a daily average of
   475 kilocalories, 19 grams of fat, 4.5 grams of saturated fat. The ordered store foods were on
   average 36% of kilocalories from fat and 9% of kilocalories from saturated fat, which exceeds
   the FDA definition of low fat on certain days, and exceeds the Lifestyle Heart Trial definition
   of low fat on all days. All food items ordered were trans fat free. Depending on which
   MDOC cycle daily menu meals were consumed (Cycle 1 average menu kilocalories = 2476;
   average fat = 60 g; a range of 14-25% of kilocalories from fat) and which store purchases
   were consumed on which day (a range of 0 to 81% of kilocalories from fat), the average
   amount of fat in Mr. Blau’s diet could have ranged from 14% to 34% per day, which exceeds
   the FDA definition of low fat on certain days, and exceeds the Lifestyle Heart Trial definition
   of low fat on all days.

   Low sodium
   If eaten over 301 days, the foods Mr. Blau ordered from the store provided on a daily average
   925 mg of sodium. This is an additional amount of sodium to the 1221 to 1635 mg per day
   (average 1471 mg) provided by Mr. Blau's MDOC meals, and the combination 1471 + 925
   mg = 2396 mg exceeds 2000mg.

   Caffeine content
   Three foods ordered by Mr. Blau may have contained caffeine. Mr. Blau ordered black and\or
   green tea bags on 1/7/18, 1/21/18, 2/4/18, 3/18/18, 4/15/18, 4/29/18, 5/13/18, 5/27/18,
   6/24/18, 7/8/18, 7/22/18, and 8/5/18. In addition, Mr. Blau ordered "100% Columbian Freez"
   by which I interpret to be freeze dried coffee on 1/21/18, 2/4/18, 2/18/18, 3/4/18, 3/18/18,
   4/1/18, 4/15/18, 5/13/18, 6/10/18, 6/24/18, 7/8/18, 7/22/18, 8/19/18, 9/16/18, and 9/30/18. I
   was not provided a photograph of the green tea or coffee so it is possible that they were
   decaffeinated, but from the photograph of the Keefe tea, it appears to be caffeinated.
   Depending on steep time, a cup of black tea contains ~50 mg caffeine, a cup of green tea
   contains ~35 mg caffeine, and a cup of instant coffee contains ~50 mg caffeine.

   Compensation:
   I am being compensated at the rate of $200.00 per hour, and expenses. A research assistant,
   Emilia Ledda, is being compensated at the rate of $20.00 per hour.

   Sincerely yours,



   Katherine Alaimo, MS, PhD
   Associate Professor, Department of Food Science and Human Nutrition
   Michigan State University


                                                 6
